Title: Thomas Jefferson to John Armstrong, 21 February 1813
From: Jefferson, Thomas
To: Armstrong, John


          Dear General Monticello Feb. 21. 13.
          Another General, it seems, has lost us another thousand men by suffering them to be surprised; and this too by an enemy who by so many similar lessons had taught us that surprise is his habitual resource. our only hope is that these misfortunes will at length elicit by trial the characters qualified by nature, from those unqualified, to be entrusted with the destinies of their fellow citizens. the unfortunate obstinacy of the Senate in preferring the greatest blockhead, to the greatest military genius, if one day longer in commission, renders it doubly important to sift well the candidates for command in new corps, & to marshal them at first, towards the head, in proportion to their qualifications. these reflections have induced me to bring to your notice a young gentleman of my neighborhood, now a captain in one of the regiments lately established. in his own regiment, I know, you will not be permitted to advance him, altho there is not, I believe, a service on earth where seniority is permitted to give a right to advance beyond the grade of captain. we are doomed however to sacrifice the lives of our citizens by thousands to this blind principle, for fear the peculiar interest & responsibility of our Executive should not be sufficient to guard his selection of officers against favoritism. be it so: we must submit. but when you have new corps to raise you are free to prefer merit; and our mechanical rule law of promotion, when once men have been set in their places, makes it most interesting indeed to place them originally according to their capacities. it is not for me even to ask whether in the new regiments now to be raised, it would not be advisable to draw from the former the few officers who may already have discovered military talent, and to bring them forward in the new corps to those higher grades, to which, in the old, the blocks in their way do not permit you to advance them? whether the short trial you have had of them does not furnish better ground of selection than the Common-place recommendations of new men? I confine myself therefore to the individual before alluded to. you intimately knew his father, Wilson C. Nicholas, your colleague in Senate, and our faithful fellow-laborer in the days of our trial. you knew his good sense, his sound judgment, his rectitude, and his zeal for republican government. the son, Robert Carter Nicholas, the Captain whom I before mentioned, is not behind the father in these good qualifications, with the advantage of a higher degree of education—when improved by experience he will be one of those who will faithfully and understandingly render account of the talent which shall be delivered to him. would it not therefore be advisable to advance such a subject, while it is in your power, a grade in one of the new regiments? I suggest this from no motive of personal favor to him. he does not even know the judgment I have formed of him; & still less that I have thought of placing him under your view. I am urged to it by the desire of contributing what I can to your information, & to guide your selection of military agents. if I knew others personally, of like merit, I should draw your notice to them also, because, without information, talent & fatuity must stand alike before you under the mask of the same uniform. I write on this subject to the President also; and resign myself with contentedness to the perfect conviction that whatever you do will be right, and in the same spirit I assure you of my constant friendship & respect. 
          
            Th:
            Jefferson
        